Citation Nr: 1603964	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1982 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the claim in August 2015.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's August 2015 remand the Veteran claimed that sleep apnea was due to exposure to "CS" gas and smoke from smoke markers used during flight operations.  Of record wase lay evidence with regard to symptoms of sleep apnea experienced during service and shortly after service.  It was also noted that the Veteran's wife is was registered polysomnography technologist

Pursuant to the remand in October 2015, a VA examiner wrote it is at least as likely as not the Veteran's sleep apnea is "proximately due to or the result of the Veteran's service connected condition."  However, in explaining her rationale, the examiner focuses entirely on why the Veteran's sleep apnea is not directly related to active service, without mentioning any of his service-connected disabilities.  

The Board notes the Veteran is only service-connected for bilateral hearing loss and tinnitus.  He is not service connected for "exposure to "CS" gas and smoke from smoke markers used during flight operations."  

Given the foregoing, and the fact that neither hearing loss nor tinnitus are mentioned in the October 2015 VA examiner's responses to the disability benefits questionnaire, the Board is not convinced the examiner adequately considered the Veteran's service-connected disabilities.  Absent clarification, it is not clear whether the statement regarding secondary service connection is a typographical error, or evidence the examiner believes the Veteran's sleep apnea is at least as likely as not the result of a service-connected disability.

A subsequent opinion was also obtained from the Appeals Management Center's medical office in October 2015 regarding the cause of the Veteran's sleep apnea.  While the physician who authored the opinion states it is less likely than not the Veteran's sleep apnea is related to environmental hazards during active service, he did not address whether the sleep apnea was caused or aggravated by any service-connected disabilities.  Given the October 2015 opinion by the examiner an additional medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request the October 2015 VA examiner to address whether it is at least as likely as not (at least 50 percent likelihood or greater) the Veteran's sleep apnea was caused or aggravated by his service-connected bilateral hearing loss or tinnitus as her opinion suggests.  The entire claims file must be made available to, and be reviewed by, the examiner.  

If the examiner determines that an in-person examination is necessary, it should be scheduled.  If the VA examiner who authored the October 2015 opinion is not available, a new VA examination should be scheduled with a physician to determine the etiology of the Veteran's sleep apnea.

A complete rationale must be provided for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

